Citation Nr: 0007189	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-12 095A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 7, 
1996 Board decision which denied an application to reopen a 
claim of entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The moving party served on active duty for training from June 
to December 1964.  He also had unverified periods of inactive 
duty for training.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant for revision 
or reversal on the grounds of clear and unmistakable error 
(CUE) in a May 7, 1996 Board decision.

The Board notes that a July 1998 RO decision determined that 
there was no clear and unmistakable error in the December 
1969 RO decision.  The matter before the Board pertains to 
the May 1996 Board decision, a separate and distinct matter. 


FINDINGS OF FACT

1.  The May 1996 Board decision found that the moving party 
had not submitted new and material evidence to reopen his 
claim for service connection for a right eye disorder.

2.  The moving party has alleged that the claim should have 
been reopened by the Board in May 1996 as the evidence showed 
that his current right eye disorder is associated with an 
injury he sustained during service, and that the Board 
applied the wrong legal standard (i.e., should have done a de 
novo review of the evidence) in its determination not to 
reopen the claim.

3.  The May 7, 1996 Board decision considered all relevant 
evidence and was supported by the evidence then of record; it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, and the decision was not undebatably erroneous. 


CONCLUSION OF LAW

The May 7, 1996 Board decision, which failed to reopen a 
claim for entitlement to service connection for a right eye 
disorder, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error ("CUE") in the May 7, 1996 Board 
decision which concluded that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right eye disorder.  The moving party representative 
has submitted a written brief, dated in October 1999, in 
support of the moving party motion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the pleading requirement.  Motions that fail to comply with 
the requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.
(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation. 

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

The evidence before the RO in December 1969 consisted of the 
veteran's service medical records, as well as private and VA 
medical reports.  At the time of the December 1969 RO 
decision, the veteran had contended that he had macular 
scarring of his right eye as a result of a head injury in an 
accident during training in August 1968.  An October 1969 
service medical record included a statement by the veteran 
asserting that he had been treated by a family physician for 
macular scarring of the right eye.  A VA general medical 
examination conducted in March 1969 did not reflect a 
diagnosis related to the right eye.  A private medical 
statement dated in September 1969 included the diagnosis of 
macular scarring of the right eye and the notation that the 
lesion could have been due to an injury with hemorrhage of 
the right macula.

The Board's May 1996 decision found that the evidence 
submitted since the RO's December 1969 rating decision was 
not new and material, and the appellant's claim for service 
connection for a right eye disorder was not reopened and 
remained denied.  In the May 1996 Board decision, the Board 
determined that the evidence that had been submitted since 
the December 1969 RO decision included essentially 
duplicative service and private medical records that had been 
considered at the time of the December 1969 rating decision.  
The Board noted that the remainder of the newly submitted 
private medical records consisted of records reflecting 
current treatment and examination of the veteran's eyes.  The 
Board did observe that one of the records included a 
physician's notation indicating that he had treated the 
veteran in September 1969; however, it was noted that the 
physician did not associate the veteran's current right eye 
problems with his active military service.  In short, the May 
1996 Board decision observed that "no evidence has been 
received which demonstrates that any current right eye 
abnormality is related to the veteran's active military 
duty."  The Board found that the newly submitted materials 
were not probative and did not raise a reasonable possibility 
that, when viewed in the context of all of the evidence, both 
new and old, the additional evidence would change the 
outcome.  Therefore, the Board determined that the additional 
evidence was not new and material.

In the October 1999 motion for revision, the appellant and 
his representative have asserted that CUE in the May 1996 
Board decision consisted in the Board's failure to conduct a 
de novo review "rather than deny the veteran's claim based 
on the submission of new and material evidence."  The 
appellant argues that at the time of the 1969 rating 
decision, the veteran's claims file contained evidence of a 
right eye disorder and "the evidence which accompanied this 
diagnosis should have been considered" by the Board in its 
May 1996 decision.

As noted in the Board's May 1996 decision, the available 
service medical and post-service medical records failed to 
associate the veteran's current right eye disability with his 
active service.  Further, the records submitted since the 
December 1969 RO decision were found by the May 1996 Board 
decision to be essentially cumulative and duplicative of 
those already of record.  Accordingly, the failure to 
conclude that the newly submitted evidence showed that the 
veteran had a current right eye disorder which was related to 
service was not an "undebatable" error.  The May 1996 Board 
decision was, therefore, consistent with and supported by the 
law then applicable for determining whether the veteran had 
met his burden to reopen the claim for service connection for 
a right eye disorder.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
Therefore, the Board finds that the denial of service 
connection for a right eye disorder, on the basis that new 
and material evidence had not been presented, was a 
reasonable exercise of adjudicatory judgment, and did not 
therefore require that a de novo review be undertaken.
While not explicitly argued by the veteran's representative, 
the Board notes that the general tone of the October 1999 
brief suggests that there was CUE in the May 1996 Board 
decision in that the Board applied an incorrect legal 
standard for new and material evidence.  The standard applied 
by the Board in its May 1996 decision required that there 
must be a reasonable possibility that the new evidence would 
change the outcome of the prior final decision in order to be 
considered "material" evidence.  Subsequent to the May 1996 
Board decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the United States 
Court of Appeals for Veterans Claims (the United States Court 
of Veterans Appeals prior to March 1, 1999) had improperly 
interpreted the term new and material, and stated that 
whether new evidence is material must be evaluated "under the 
proper, regulatory standard."  Hodge v. West, 155 F.3d 1356, 
1361, 1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  
However, without deciding whether application of the new 
standard would or would not change the outcome in this case, 
the Board observes that by its regulatory definition, CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).  
The Court has held that a new interpretation "of [a] law 
subsequent to a [rating] decision cannot be the basis for a 
valid [CUE] claim."  Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  (A new rule of law from a Court decision rendered 
"in 1993 could not possibly be the basis for an adjudication 
error" in a rating decision entered in 1969.)  Pursuant to 
the holding in Berger, the use of the Colvin test in the 
Board's May 1986 decision cannot be a basis to deem that 
decision to have involved clear and unmistakable error. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not 
demonstrated that the Board's May 1996 decision contains CUE.  
While duly noting the appellant's arguments, the Board must 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Accordingly, in the absence of any 
additional allegations, the motion is denied.
ORDER

The motion for revision of the May 7, 1996 Board decision on 
the grounds of CUE is denied.



		
	R. F. WILLIAMS	
Member, Board of Veterans' Appeals


 


